DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JULIAN ISAACS and ROXANNE ISAACS,
                           Appellants,

                                    v.

    DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
      GSAMP TRUST 2006-FM3, MORTGAGE PASS-THROUGH
              CERTIFICATES, SERIES 2006-FM3,
                         Appellee.

                              No. 4D21-764

                               [May 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. 19-18422
CACE (11).

  Blake J. Fredrickson of Cremeens Law Group, PLLC, Tampa, for
appellants.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.